Fourth Court of Appeals
                                       San Antonio, Texas
                                              January 6, 2017

                                           No. 04-16-00839-CR

                                          IN RE Richard LARES

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On December 29, 2016, Relator filed a petition for writ of mandamus. The petition
complains the trial court has not ruled on a motion Relator filed on September 18, 2016 entitled
“11.074 Motion for Counsel.” Relator seeks a writ of mandamus directing the trial judge to rule
on the motion. At the time the mandamus was filed, the Honorable Ray Olivarri was the
presiding judge of the 399th District Court of Bexar County, Texas. However, Judge Olivarri is
no longer the presiding judge of the 399th District Court.

        Pursuant to Texas Rules of Appellate Procedure, we ABATE this proceeding for thirty
days from the date of this order to allow the newly elected judge of the 399th District Court of
Bexar County, Texas to consider Relator’s motion. See TEX. R. APP. P. 7.2(b) (“If the case is an
original proceeding under Rule 52, the court must abate the proceeding to allow the successor to
reconsider the original party’s decision.”). The trial judge is directed to consider the motion in
question and determine what action, if any to take upon said motion.

        Relator is ORDERED to file in this court either the appropriate motion to dismiss this
original proceeding or an amended petition for writ of mandamus and appendix no later than
fourteen days following the expiration of the thirty-day abatement.



           It is so ORDERED on January 6, 2017.




1
 This proceeding arises out of Cause No. 2006CR10110, styled The State of Texas v. Richard Lares, pending in the
399th Judicial District Court, Bexar County, Texas, the Honorable Ray Olivarri presiding.
                               PER CURIAM




ATTESTED TO: ________________________________
             Keith E. Hottle, Clerk